



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



Beazley v. Suzuki
  Motor Corporation,









2009 BCCA 57




Date: 20090206

Docket: CA036329; CA036330

Between:

Jason Beazley, Laurel
Beazley, William Beazley,

and
Insurance Corporation of
British Columbia

Respondents

(
Plaintiffs
)

And

Suzuki Motor
Corporation, General Motors Corporation,

and
General Motors of Canada Limited  General Motors

Du Canada
Limitee

Appellants

(
Defendants
)

And

CAMI Automotive Inc.,
Stingray Holdings Ltd. formerly

Known as Sunshine
Motors Ltd., Anchors Away Worldwide

Cruises Inc. formerly
known as Sunshine Motors (1994) Limited,

Group Lotus Plc, Lotus
Cars Limited, and Lotus Engineering Limited

Respondents

(
Defendants
)

And

The City of
Burnaby

Respondents

(
Third Party
)




Before:



The Honourable Madam
  Justice Ryan





The Honourable Madam
  Justice Saunders





The Honourable Mr. Justice
  Tysoe




Oral Reasons for Judgment




R.W. Parsons

A.K.
Foord



Counsel for the Appellant





D.B. Kirkham, Q.C.

P.A. Brackstone



Counsel for the Respondent





Place and Date of Hearing:



Vancouver
,
British Columbia










2 February 2009





Place and Date of Judgment:



Vancouver
,
British Columbia





6 February 2009






[1]

RYAN J.A.
: This appeal is taken, with leave, from the order of
Mr. Justice
Goepel
made in Supreme Court chambers
June 30, 2008.  The relevant portion of the order reads:

1.        
By September 3, 2008, or such later date as agreed by counsel, SMG, GMC and
GMCL produce a supplemental list of documents listing the transcripts
previously ordered of all depositions involving their representatives,
including experts, from prior litigation in the United States involving the J1
2-door Tracker;

2.        
By September 2, 2008, or such later date as agreed by counsel, SMG, GMC and
GMCL produce a supplemental list of documents listing all documents concerning
post-accident design changes to the J1 2-door Tracker, and all documents
regarding the design of the J2 2-door Tracker concerning the specific
allegations of inadequate design in these actions.

[2]

The parties are engaged in a products
liability lawsuit which is being case managed by, and will go to trial before,
Mr. Justice
Goepel
.  The order of Mr. Justice
Goepel
was made pursuant to Rule 26(1) of the Supreme Court
Rules brought by the plaintiffs, Jason Beazley, Laurel Beazley, William Beazley
and the Insurance Corporation of British Columbia (the respondents in this
court). At the same time the chambers judge dismissed the appellants, General
Motors Corporation and General Motors of Canada (referred to herein as the GM
Defendants) cross application to limit disclosure under Rule 26(1.2).

[3]

The GM Defendants allege three errors:

1.
That the learned chambers judge erred in principle in his application of the
principles governing the parties document disclosure obligations under Rule
26(1) in

(a) holding that the
plaintiffs had no onus to establish the relevance of the transcripts to the BC
actions and,

(b) in concluding, in the
absence of sufficient pleadings or evidence that the transcripts (or any of
them) are relevant and producible in the BC actions.

2.
Alternatively, if the transcripts are relevant to the BC actions, the chambers
judge erred in his application of Rule 26(1.2) by failing to exercise his
discretion judicially in dismissing the GM Defendants application.

[4]

Rule 26(1) provides:

A
party to an action may deliver to any other party a demand in Form 92 for discovery
of the documents which are or have been in the party's possession or control
relating to any matter in question in the action, and the other party shall
comply with the demand within 21 days by delivering a list, in Form 93, of the
documents that are or have been in the party's possession or control relating
to every matter in question in the action.

[5]

It is common ground that where a party
seeks a supplemental list of documents it must show on a balance of
probabilities that the opposing party has not disclosed all relevant documents
on its list. (
Stephen v.
McGillvray
, 2008 BCCA
472).

[6]

The GM Defendants say that the reasons
for judgment demonstrate that the chambers judge proceeded under the
misapprehension that the plaintiffs to the litigation (the respondents here)
bore no onus to show that the opposing parties had not disclosed all relevant
documents on its document list.  The offending passage is said to be this
at
para
. [29]:

. .
. There is no onus on the plaintiffs to prove that the transcripts are relevant
to the present proceedings.  It is sufficient that the depositions were
taken in actions closely resembling the present case and there exists a
possibility of relevance with respect to the depositions. . . .

[7]

I would not accede to this ground of
appeal.  In my view the chambers judge here was referring to what
constitutes a relevant document for the purpose of the rule, he was not
referring to the burden on the opposing party to show that relevant documents
have been not been disclosed.   The reasons for judgment do not
demonstrate that the chambers judge did not understand the test he was to
apply.

[8]

Next the GM Defendants submit that the
respondents failed to put forward evidence that the transcripts they demanded
were relevant and producible in their actions brought in British
Columbia.  The GM Defendants point to the inadequacy of the affidavit
filed by the plaintiffs.

[9]

The chambers judge described the central
issue in the law suit before him as this:

[3]
The focus of the present action is the design and, safety of the J1 Tracker.
 The plaintiffs allege that the J1 Tracker was originally designed, manufactured
and sold by the defendants General Motors of Canada - General Motors Du Canada
Limitee
(GMCL), General Motors Corporation (GMC) and
Suzuki Motor Corporation (SMC) (collectively the GM Defendants).  The
plaintiffs allege that the J1 Tracker was defective in design and manufacture
and was unreasonably dangerous in numerous ways as particularized in their
statement of claim.  The complainants allege that the design and
manufacturing defects resulted in vehicle instability which in turn caused the
accident.

[10]

I agree with the appellants that, to the
uninitiated, the affidavit brought in support of the Rule 26(1) was not
particularly revealing.  The affiant said only this about the similarity
of the proceedings in the United States to the proceedings in the action at
bar:

I am
familiar with the issues in this case relating to the handling and stability of
the J1 vehicle.  This case is substantially similar in terms of
directional stability and rollover resistance to the J1 vehicle cases that I
have been involved.

[11]

However, the parties to this litigation
knew exactly to what the affiant was referring.  In response, Suzuki Motor
Corporation (another defendant in the Supreme Court) filed an affidavit sworn
by one of its Japanese lawyers which contained a list of U.S. lawsuits
entitled: Beazley 1989  1998 Tracker Lawsuit List Handling/Stability
Rollover/Tire Allegations.  There are other references in the material to
lawsuits involving these issues, the same issues before the court in the BC
actions.  In my view there was sufficient evidence to connect the
documents referred to by the respondents to the litigation before the
court.  I would not accede to this ground of appeal.

[12]

Finally the GM Defendants submit that the
chambers judge erred in failing to limit disclosure under Rule 26(1.2) which
provides:

The
Court may order that a party be excused from compliance with
subrule
(1), (1.4), (2), (7) or (9), either generally, or
in respect of one or more documents of classes of documents.

[13]

In refusing to grant the order requested
under Rule 26(1.2) the chambers judge noted that a party seeking relief under
the rule must make full disclosure to the court so that the court can properly
and fairly balance the interests of the parties.  He said, In this case,
such disclosure has not been forthcoming.

[14]

In the end the chambers judge found that
the material requested was relevant to the issues in the BC actions and that
the GM defendants had not provided him with a basis on which to limit it. 
It is unnecessary to rehearse the material placed before the chambers
judge.  It is enough to say here, that having examined it, I am of the
view that it cannot be said that the chambers judge erred in the view he took
of it.  I would not accede to this ground of appeal.

[15]

I cannot leave this appeal however,
without noting that given the number of law suits launched in the United States
which deal with the specific issues raised in the actions in British Columbia
it may be that there is overlap and repetition in many, if not all of
them.  Considering Rule 1(5) of the
Rules of Court
establishing the
object of the Rules as the just, speedy and inexpensive determination of every
proceeding on its merits, requiring listing of all of the material might
impose an excessive load.  In the case at bar it might have been
preferable for the case management judge to have ordered disclosure of the materials
in stages.  However, it was not reversible error for him not to do so in
view of his conclusion that the appellants were not forthcoming in their
disclosure to the court.

[16]

However, I do not consider the order
impugned in this appeal as the last word on the disclosure of documents from
other litigation.  It is still open, in my view, for the appellants to
renew their application under Rule 26(1.2) if they can demonstrate unnecessary
burden.  On such an application, once better information is provided to
the case management judge, it would be open to him to order that the material
be disclosed in stages to avoid duplication and irrelevance.  It would
also be open to him, upon evidence as to the nature of any protection orders,
if there be any, to consider the requirements of comity and the desirability of
accommodating the terms of any such order, as may be appropriate.

[17]

That said, I would dismiss the appeal.

[18]

SAUNDERS J.A.
: I agree.

[19]

TYSOE J.A.
: I agree.

[20]

RYAN J.A.
: The appeal is dismissed.

The Honourable Madam Justice Ryan


